Citation Nr: 0724643	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1972 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The claims folder was 
subsequently transferred to the RO in Sioux Falls, South 
Dakota.

The veteran testified before the undersigned at a Travel 
Board hearing in May 2007.  A transcript of that hearing has 
been associated with the claims folder.

The Board notes that the veteran's March 2006 VA Form 9 also 
included claims for entitlement to service connection for 
diabetes mellitus and rhinitis as well as a claim for an 
increased rating for his service-connected right knee injury.  
However, at his May 2007 Travel Board hearing, the veteran 
requested a withdrawal of these claims.  See 38 C.F.R. § 
20.204 (2006).  Accordingly, the Board finds that the only 
issues currently before it are the remaining claims for 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and sinusitis.     


REMAND

VA has an enhanced duty to assist a veteran in developing his 
claim.  In a disability compensation claim, this duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  

With respect to the claims for service connection for 
bilateral hearing loss, tinnitus, and sinusitis, review of 
the claims folder reveals complaints of current disabilities 
which have allegedly become progressively worse since the 
veteran's separation from service.  The record also reveals 
evidence of injury or possible symptoms or associated 
disorders in service.  That is, service medical records 
disclose treatment for sinus congestion in April 1982 and 
March 1983.  Post-service records show treatment for 
sinusitis in December 1995 and August 1996.  A May 1998 sinus 
X-ray shows bilateral maxillary and right frontal sinusitis.  
Finally, although the veteran's military occupation was 
finance specialist, he testified at his May 2007 Travel Board 
hearing that he was exposed to acoustic trauma while serving 
as a master at arms trainer for his last four years of 
service, which required his presence at rifle, grenade, and 
machine gun ranges approximately twice per month.  However, 
the current record is inadequate to address whether the 
current disabilities are in fact related to service.  
Therefore, a remand is required in order to secure additional 
medical evidence necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA audiological examination to determine 
the nature and etiology of any diagnosed 
bilateral hearing loss and tinnitus.  The 
claims folder must be made available to 
the examiner for review and the 
examination report must indicate whether 
such review was accomplished.  The 
examiner is asked offer an opinion as to 
whether any existing hearing loss and 
tinnitus are at least as likely as not 
related to the veteran's active duty 
service.  The term "as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any conclusions 
reached.

2.  The RO should schedule the veteran for 
a respiratory examination to determine the 
nature and etiology any current sinus 
disorder present.  The claims folder must 
be made available to the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  The 
examiner is asked to provide the correct 
diagnosis for any sinus disorder found on 
examination.  If a chronic sinus disorder 
is found, the examiner is asked to offer 
an opinion as to whether it is at least as 
likely as not that the veteran's current 
sinus disorder is related to service; 
specifically, to instances of treatment 
for sinus congestion in service.  The term 
"as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for 
any conclusions reached.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claims.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the claims.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



